PER CURIAM: *
The attorney appointed to represent John Alexis Sanchez has moved for leave *488to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Sanchez has filed a response, in which he requests the appointment of substitute counsel. Sanchez’s request for the appointment of substitute counsel is DENIED.
Our independent review of the brief, the record, and Sanchez’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities in the appeal, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *488the limited circumstances set forth in 5th Cir. R. 47.5.4.